The opinion of the court was delivered by
Voobhees, J. Among the .reasons relied on by the prosecutor to annul the order is that which challenges the constitutionality of the amendatory act of 1904 (Pamph. L., p. 24), which operates upon section 16 of the original statute of 1788. Gen. Stat., p. 2024, § 16.
The attack is divided into two parts. First, it is contended that its object is not expressed in its title and, therefore, is violative of article IV., section 7, paragraph 4 of the constitution. The original act was passed in part to enable owners of meadows already banked in to maintain and keep in repair such banks at the expense of such owners to be apportioned among them. This was clearly expressed in its title. The amendatory act, however, while using the same title, is quite destructive of the original purpose, for by a proviso any owner after ten years “desirous of being relieved from the operation and effect of such order * * * may apply to the said Court of Common Pleas * * * to appoint * * * commissioners, a majority of whom * * * shall and they *648are hereby empowered and directed to make a new order * * * and to alter * * * the water courses * * * and-in such manner that the meadow of said applicant shall be relieved and discharged from any future obligations therefor.”
It is not in furtherance of the original legislation, but its effect is to relieve the-owners of a banked meadow from the obligation “to keep the- same in repair.”
Legislation can be effectual only with respect to an object expressed in its title, and then the title limits the scope of the law as well as displays the intent with which it was enacted. Hendrickson v. Fries, 16 Vroom 555. Clearly the object of this proviso is not included in the title, and applying the above rule, the-legislation attempted is ineffectual.
The second division of the attack is made by invoking the federal constitution. The prosecutor contends that the enactment of the amendatory legislation was in disregard of the fourteenth amendment to the constitution of the United States, which reads, “Nor shall any state deprive any person of * * * property without due process of law.”
The original act of 1788, while it has been subjected by the Court of Errors and Appeals to severe criticism regarding its validity in Hoagland v. Wurts, 12 Vroom 175, yet in face of the doubts there expressed, was indirectly upheld on the foundation of inveterate usage, and because the ancient custom placed the drainage scheme in the hands of the interested parties. I say indirectly upheld because the act was not directly involved in that case, but its approval was so clearly and forcibly put, and so pronounced, as to amount almost to a direct deliverance upon the subject. This court, in State, Kean, pros., v. Driggs Drainage Co., 16 Id. 91, and Benjamin v. Bog and Fly Meadow Co., 39 Id. 197, refers approvingly to the reasons put forth in that case for holding valid the ancient drainage schemes.
The original act, then, being a proper exercise of legislative power, and the proceedings thereunder being completed, and the present owners, having acquired their holdings with knowledge thereof, established certain rights between the parties, *649and perhaps created a servitude in favor of each of the tracts upon all the other tracts. It was undoubtedly such a right in each owner in the lands of each of the other owners as amounted to property. The act of 1904 divested these owners of property rights without compensation, and without due process of law, for the language of the act appears to be mandator]', obliging the commissioners, by an express direction, to make the order discharging the applicant from all future obligations.
The act is therefore invalid as depriving persons of property without due process of law, at least so far as it extends to parties who had acquired their rights before its approval.
The order made by the Court of Common Pleas wiil be set aside, with costs.